WILKINS, District Judge.
The steamer Buckeye State was built at Cleveland, Ohio, in the summer of 1850. While in process of construction, and in an unfinished condition, she was soldi.,In the fall of that year, to one John B. Philips, who had her towed to Buffalo, for the reception of her engine and machinery, which in part was purchased from the complainants, the proprietors of the Novelty Iron Works, the debt for the same being contracted by her then owner, Captain Philips, in the spring of 1851. The respondent Solomon Gardner, purchased the vessel from Philips, in November, 1S54, more than three years after the materials had been furnished, and when she had passed through more than three seasons of navigation in the commerce ■if the northwestern lakes, and without notice of the existence of the lien to enforce which, these proceedings in rem have been instituted. These circumstances are set forth in the answer, ana are relied upon by the respondent as exonerating his vessel from liability on the account as “a stale demand.”
The maritime lien, which attaches as soon as the debt is contracted, and though unregistered, has the effect of a registered mortgage, confers upon seamen and material men the right of enforcing the payment of the debt by a proceeding in rem, and the sale of the vessel. But such a right, which co-exists with the right to sue in personam, is not without salutary restrictions, arising from and demanded by the interests ol' navigation. Although the limitations prescribed by the com*83mon law are not applicable to claims in admiralty without express statutory provision, yet public policy requires that these liens should not be permitted to lie dormant, to the injury of third parties purchasing without notice of their existence. The policy of limitations by which the statute law defines the period in which actions are to be brought for the recovery of debt, is based upon the reasonable presumption raised from the circumstance of tlie lapse of time,' that the debt has been paid — a presumption which may always be rebutted by legal proof to the contrary. No such restriction, however, exists in admiralty. Xet the rule has been repeatedly settled, that no cognizance will be taken in favor of these tacit liens, when circumstances are exhibited creating justly the presumption that the lien is waived, and that the creditor looks to other security than the vessel. It is not the lapse of time, merely, which constitutes the demand stale; neither can any rule be safely prescribed as absolute in all cases, as to the period necessary. There may be claims, in regard to which equity would enlarge beyond the time fixed at law as a bar, and certainly, on the other hand, there may intervene circumstances, as strongly raising the presumption, that the lien has been abandoned under a much shorter period than that which the statute indicates in analogous demands.
[NOTE. Among the records of this case, which were sent to the circuit court on npnesl, was a deposition which had not been read in the district court, having come in two days subsequent to the above hearing. A motion was made to suppress the deposition, which was allowed. Oase No. 2.085.]
Seamen's wages, the most favored in admiralty courts, must be prosecuted without delay, and within a reasonable time after the termination of the voyage, or season of navigation, or the advantage of the lien, as security, will be considered as relineuished. And no good reason can be assigned why the lien of the materia] man, who furnishes his labor, and permits the vessel to depart from port, should be favored by the continuance of his lien, more than the seamen, who accompany the ship and aid in its navigation. Certainly, where the vessel is permitted to continue her voyages throughout the season, repeatedly leaving the home port undisturbed, the presumption is reasonable, that other security had been substituted, or that the creditor relied upon the personal responsibility of the owner. The policy of the law is, that a maritime lien should not be protracted beyond a reasonable opportunity for its enforcement. This species of property is not permanent, is continually periled by the exigencies of navigation, and liable to frequent mutations of title, and therefore the courts will make every intendment against a protracted lien. Especially in the navigation of these northwestern lakes, where several voyages are made dining the season, from port to port, traversing every two weeks from one extreme point to the other, there is great reason to limit these tacit liens to the season of navigation, and pot extend their obligation beyond a year. In the case of Blaine v. The Carter. 4 Cranch [8 U. S.] 332. this principle seems to have been recognized by the supreme court of the United States. The circumstance that the case was one arising on a bottomry bond, does not render the doctrine inapplicable. The voyage of the Carter having been performed, there had been an opportunity on the part of the obligee to enforce his bond. Failing to do so, and the ship making two other voyages, and being sold, the supreme court held, “that the lien continued and had priority during the first voyage, but could extend no further.” In what consists the difference between this case and the one at bar? The first is an express lien; this a tacit lien. Why continue the one beyond what is reasonable in the other? If in the commerce of the ocean, the lien cannot with propriety be extended, except under special circumstances, contradjcting the presumption which delay creates, beyond the voyage and a return to the home port, where it may be enforced, with equal propriety, should a season of navigation on the lakes, embracing the whole year, be conclusive, especially where the right of a purchaser without notice, has intervened?
In this case, the libelants have suffered their demand to sleep for three seasons of navigation, with repeated opportunities to enforce it on the vessel, and at different ports, without action on their part, and no excusatory circumstances exhibited. The presumption, therefore, is strong and conclusive. that they had waived the lien, and looked alone to the owner for payment. On this point, then, without the consideration of the others, I order the libel to be dismissed, with costs.